Exhibit 10.45

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of March 21, 2012, by and among Zoo Entertainment, Inc., a Delaware
corporation (the “Company”), and MMB Holdings LLC, a Delaware limited liability
company (“Investor”).

 

WHEREAS, the Company, along with certain of its subsidiaries, and the Investor,
are parties to a Loan and Security Agreement dated as of March 9, 2012 (the
“Loan Agreement”), pursuant to which the Investor may acquire Conversion Shares
(as defined in the Loan Agreement); and

 

WHEREAS, in connection with the Loan Agreement, the Company issued to Investor a
warrant (the “Lender Warrant” ) to purchase 10,952,775 shares of Company Common
Stock (the shares issuable under the Lender Warrant, the “Warrant Shares”) at
$.40 per share

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Loan Agreement and Warrant, and pursuant to the terms of the Loan Agreement
and Warrant, the parties desire to enter into this Agreement in order to grant
certain registration rights to the Investor as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

1

 

 

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble.

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investor” has the meaning set forth in the preamble.

 

“Loan Agreement” has the meaning set forth in the recitals.

 

“Long Form Registration” has the meaning set forth in Section 2(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means (a) the Conversion Shares and the Warrant Shares,
and (b) any shares of Common Stock issued or issuable with respect to any shares
described in subsection (a) above by way of a stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization (it being understood that for purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to then acquire or obtain from the
Company any Registrable Securities, whether or not such acquisition has actually
been effected). As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (i) a Registration Statement
covering such securities has been declared effective by the Commission and such
securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met, (iii) such securities are otherwise
transferred and such securities may be resold without subsequent registration
under the Securities Act, or (iv) such securities shall have ceased to be
outstanding.

 

2

 

 

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 6.

 

“Short-Form Registrations” has the meaning set forth in Section 2(b).

 

2.Demand Registration.

 

(a)At any time Investor may request registration under the Securities Act of all
or any portion of its Registrable Securities on Form S-1 or any successor form
thereto (each a “Long-Form Registration”). Each request for a Long-Form
Registration shall specify the approximate number of Registrable Securities
required to be registered. The Company shall cause a Registration Statement on
Form S-1 (or any successor form) to be filed within ninety (90) days after the
date on which the initial request is given and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the
Commission as soon as practicable thereafter.

 

(b)At such time as the Company shall have qualified for the use of a
Registration Statement on Form S-3, Investor shall have the right to request an
unlimited number of registrations of their Registrable Securities on Form S-3 or
any similar short-form registration (each a “Short-Form Registration” and,
together with each Long-Form Registration, a “Demand Registration”). The Company
shall cause a Registration Statement on Form S-3 (or any successor form) to be
filed within ninety (90) days after the date on which the initial request is
given and shall use its reasonable best efforts to cause such Registration
Statement to be declared effective by the Commission as soon as practicable
thereafter.

 

3

 

 

 

(c)The Company shall not be obligated to effect any Demand Registration within
ninety (90) days after the effective date of a previous Demand Registration or a
previous Piggyback Registration in which holders of Registrable Securities were
permitted to register, and actually sold, at least 50% of the shares of
Registrable Securities requested to be included therein. The Company may
postpone for up to ninety (90) days the filing or effectiveness of a
Registration Statement for a Demand Registration if the Company's Board
determines in its reasonable good faith judgment that such Demand Registration
would (i) materially interfere with a significant acquisition, corporate
organization or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, that in such event the holders of a majority of the Registrable
Securities initiating such Demand Registration shall be entitled to withdraw
such request and, if such request is withdrawn, such Demand Registration shall
not count as one of the permitted Demand Registrations hereunder and the Company
shall pay all registration expenses in connection with such registration. The
Company may delay a Demand Registration hereunder only twice in any period of
twelve consecutive months.

 

(d)If the holders of the Registrable Securities initially requesting a Demand
Registration elect to distribute the Registrable Securities covered by their
request in an underwritten offering, they shall so advise the Company as a part
of their request made pursuant to Section 2(a) or Section 2(b), and the Company
shall include such information in its notice to the other holders of Registrable
Securities. The holders of a majority of the Registrable Securities initially
requesting the Demand Registration shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering; provided, that such selection shall be subject to the consent of the
Company, which consent shall not be unreasonably withheld or delayed.

 

4

 

 

 

(e)The Company shall not include in any Demand Registration any securities which
are not Registrable Securities without the prior written consent of the holders
of a majority of the Registrable Securities initially requesting such
registration, which consent shall not be unreasonably withheld or delayed. If a
Demand Registration involves an underwritten offering and the managing
underwriter of the requested Demand Registration advises the Company and the
holders of Registrable Securities in writing that in its opinion the number of
shares of Common Stock proposed to be included in the Demand Registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such underwritten offering and/or
the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Company shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the holders of Registrable Securities propose to sell, and (ii)
second, the number of shares of Common Stock proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) allocated among such
Persons in such manner as they may agree. If the managing underwriter determines
that less than all of the Registrable Securities proposed to be sold can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated pro rata among the respective holders thereof
on the basis of the number of Registrable Securities owned by each such holder.

 

3.Piggyback Registration.

 

(a)Whenever the Company proposes to register any shares of its Common Stock
under the Securities Act (other than a registration effected solely to implement
an employee benefit plan or a transaction to which Rule 145 of the Securities
Act is applicable, or a Registration Statement on Form S-4, S-8 or any successor
form thereto or another form not available for registering the Registrable
Securities for sale to the public), whether for its own account or for the
account of one or more stockholders of the Company and the form of Registration
Statement to be used may be used for any registration of Registrable Securities
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event no later than twenty (20) business days prior to the filing of such
Registration Statement) to the holders of Registrable Securities of its
intention to effect such a registration and, subject to Section 3(b) and Section
3(c), shall include in such registration all Registrable Securities with respect
to which the Company has received written requests for inclusion from the
holders of Registrable Securities within ten (10) business days after the
Company's notice has been given to each such holder. The Company may postpone or
withdraw the filing or the effectiveness of a Piggyback Registration at any time
in its sole discretion. A Piggyback Registration shall not be considered a
Demand Registration for purposes of Section 2 of this Agreement.

 

5

 

 

 

(b)If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company and the managing underwriter advises the Company and
the holders of Registrable Securities (if any holders of Registrable Securities
have elected to include Registrable Securities in such Piggyback Registration)
in writing that in its opinion the number of shares of Common Stock proposed to
be included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the number of shares of Common Stock that the Company
proposes to sell; (ii) second, the number of shares of Common Stock requested to
be included therein by holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of Registrable Securities
owned by each such holder or in such manner as they may otherwise agree; and
(iii) third, the number of shares of Common Stock requested to be included
therein by holders of Common Stock (other than holders of Registrable
Securities), allocated among such holders in such manner as they may agree.

 

(c)If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Stock other than Registrable Securities, and the
managing underwriter advises the Company in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such offering and/or that the number
of shares of Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration (i) first, the number
of shares of Common Stock requested to be included therein by the holder(s)
requesting such registration and by the holders of Registrable Securities,
allocated pro rata among such holders on the basis of the number of shares of
Common Stock (on a fully diluted, as converted basis) and the number of
Registrable Securities, as applicable, owned by all such holders or in such
manner as they may otherwise agree; and (ii) second, the number of shares of
Common Stock requested to be included therein by other holders of Common Stock,
allocated among such holders in such manner as they may agree.

 

6

 

 

 

(d)If any Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company, the Company shall select the investment banking firm
or firms to act as the managing underwriter or underwriters in connection with
such offering.

 

4.Lock-up Agreement. Each holder of Registrable Securities agrees that in
connection with any public offering of the Company's Common Stock or other
equity securities, and upon the request of the managing underwriter in such
offering, such holder shall not, without the prior written consent of such
managing underwriter, during the 180 day period prior to the effective date of
such registration and until the date specified by such managing underwriter
(such period not to exceed 360 days), (a) offer, pledge, sell, contract to sell,
grant any option or contract to purchase, purchase any option or contract to
sell, hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for or exchangeable for shares of Common Stock (whether such shares
or any such securities are then owned by the Holder or are thereafter acquired),
or (b) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (a) or (b) above is
to be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing provisions of this Section 4 shall not apply to sales
of Registrable Securities to be included in such offering pursuant to Section
2(a), Section 2(b) or Section 3(a), and shall be applicable to the holders of
Registrable Securities only if all officers and directors of the Company and all
stockholders owning more than 5% of the Company's outstanding Common Stock are
subject to the same restrictions. Each holder of Registrable Securities agrees
to execute and deliver such other agreements as may be reasonably requested by
the Company or the managing underwriter which are consistent with the foregoing
or which are necessary to give further effect thereto. Notwithstanding anything
to the contrary contained in this Section 4, each holder of Registrable
Securities shall be released, pro rata, from any lock-up agreement entered into
pursuant to this Section 4 in the event and to the extent that the managing
underwriter or the Company permit any discretionary waiver or termination of the
restrictions of any lock-up agreement pertaining to any officer, director or
holder of greater than 5% of the outstanding Common Stock.

 

7

 

 

 

5.Registration Procedures. If and whenever the holders of Registrable Securities
request that any Registrable Securities be registered pursuant to the provisions
of this Agreement, the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof, and pursuant thereto the Company
shall as soon as reasonably practicable:

 

(a)subject to Section 2(c), prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective;

 

(b)prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than 180 days, or if earlier, until
all of such Registrable Securities have been disposed of and to comply with the
provisions of the Securities Act with respect to the disposition of such
Registrable Securities in accordance with the intended methods of disposition
set forth in such Registration Statement;

 

(c)within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by holders of a majority of such Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review, comment
and approval of such counsel;

 

(d)notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

 

(e)furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

8

 

 

 

(f)use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling holder reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such holders; provided, that the Company shall not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this Section 5(f);

 

(g)notify each selling holder of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

(h)make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;

 

(i)provide a transfer agent and registrar (which may be the same entity) for all
such Registrable Securities not later than the effective date of such
registration;

 

(j)use its reasonable best efforts to cause such Registrable Securities to be
listed on each securities exchange on which the Common Stock is then listed or,
if the Common Stock is not then listed, on a national securities exchange
selected by the holders of a majority of such Registrable Securities;

 

9

 

 

 

(k)in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities);

 

(l)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission and make available to its stockholders an
earnings statement (in a form that satisfies the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder) no later than ninety (90) days after
the end of the 12-month period beginning with the first day of the Company's
first full fiscal quarter after the effective date of such Registration
Statement, which earnings statement shall cover said 12-month period, and which
requirement will be deemed to be satisfied if the Company timely files complete
and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act;

 

(m)furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company's outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company's counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company's independent certified public accountants in form and substance as is
customarily given in accountants' letters to underwriters in underwritten public
offerings;

 

(n)without limiting Section 5(f) above, use its reasonable best efforts to cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

 

(o)notify the holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;

 

10

 

 

 

(p)advise the holders of Registrable Securities, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued; and

 

(q)otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

6.Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities, including,
without limitation, all registration and filing fees, underwriting expenses
(other than fees, commissions or discounts), expenses of any audits incident to
or required by any such registration, fees and expenses of complying with
securities and “blue sky” laws, printing expenses, fees and expenses of the
Company's counsel and accountants and reasonable fees and expenses of one
counsel for the holders of Registrable Securities participating in such
registration as a group (selected by, in the case of a registration under
Section 2(a), the holders of a majority of the Registrable Securities initially
requesting such registration, and, in the case of all other registrations
hereunder, the holders of a majority of the Registrable Securities included in
the registration), shall be paid by the Company. All Selling Expenses relating
to Registrable Securities registered pursuant to this Agreement shall be borne
and paid by the holders of such Registrable Securities, in proportion to the
number of Registrable Securities registered for each such holder.

 

7.Indemnification.

 

(a)The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder's officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder's failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.

 

11

 

 

 

(b)In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify and hold harmless, the Company, each
director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Person who controls any
of the foregoing Persons within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder for inclusion in such
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 promulgated under the Securities Act) or amendment thereof
or supplement thereto, as applicable; provided, that the obligation to indemnify
shall be several, not joint and several, for each holder and shall be limited to
the net proceeds (after underwriting fees, commissions or discounts and such
holder’s share of all Selling Expenses) actually received by such holder from
the sale of Registrable Securities pursuant to such Registration Statement.

 

12

 

 

 

(c)Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 7, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that if (i) any indemnified party shall have reasonably
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are additional to or conflict with those available
to the indemnifying party, or that such claim or litigation involves or could
have an effect upon matters beyond the scope of the indemnity provided
hereunder, or (ii) such action seeks an injunction or equitable relief against
any indemnified party or involves actual or alleged criminal activity, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party without such indemnified party's prior
written consent (but, without such consent, shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for
that portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
provided hereunder. If the indemnifying party is not entitled to, or elects not
to, assume the defense of a claim, it shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the holders of a majority of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.

 

13

 

 

 

(d)If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
claim, damage, liability or action referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts and such holder’s
share of all Selling Expenses) actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation with
respect to any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact shall be entitled to contribution
from any Person with respect to any loss, claim, damage, liability or action
caused by such untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact.

 

8.Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person's securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

14

 

 

 

9.Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3 (or any successor form), the Company shall:

 

(a)make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act, at all times after the
Registration Date;

 

(b)use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act, at any time after the Company has become subject to such
reporting requirements; and

 

(c)furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company as such holder may reasonably request in connection
with the sale of Registrable Securities without registration.

 

10.Preservation of Rights. The Company shall not (a) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder, or (b) enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement.

 

11.Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 6 and Section 7 shall survive any such
termination.

 

12.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 12).

 

15

 

 

 

 

 

If to the Company:

ZOO ENTERTAINMENT, INC. 

11258 Cornell Park Drive, Suite 608 

Blue Ash, Ohio 45242 

Facsimile: [FAX NUMBER] 

E-mail: [E-MAIL ADDRESS] 

Attention: CEO

 

 

with a copy to:

KEATING MUETHING & KLEKAMP PLL 

One East Fourth Street, Suite 1400 

Cincinnati, Ohio 45202 

Facsimile: 513-579-6457 

E-mail: mreuter@kmklaw.com 

Attention: F. Mark Reuter

  

 

If to any Investor, to such Investor's address as set forth [on Schedule A
hereto/in the register of stockholders maintained by the Company].  

13.Entire Agreement. This Agreement, together with any related exhibits and
schedules thereto, constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

14.Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Each Investor may assign its rights hereunder to any
purchaser or transferee of Registrable Securities; provided, that such purchaser
or transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as an
Investor whereupon such purchaser or transferee shall have the benefits of, and
shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of an Investor
herein and had originally been a party hereto.

 

16

 

 

 

15.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

16.Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

17.Amendment, Modification and Waiver. Except as otherwise provided herein, the
provisions of this Agreement may only be amended, modified, supplemented or
waived with the prior written consent of the Company and the holders of a
majority of the Registrable Securities. No waiver by any party or parties shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

18.Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

19.Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

20.Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than those of the State of
Delaware. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States or the courts of the State of California in
each case located in the city of Los Angeles, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

17

 

 

 

21.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 21.

 

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

 

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

18

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

 

  ZOO ENTERTAINMENT, INC.       By:      Name:      Title:             MMB
HOLDINGS LLC       By:      Name:      Title:  

 

 



19

 

